19-22312-rdd     Doc 2866      Filed 04/07/21 Entered 04/07/21 13:59:14             Main Document
                                           Pg 1 of 5



Devin Lawton Palmer, Esq.                                     Eric J. Ward, Esq.
BOYLAN CODE LLP                                               WARD GREENBERG
145 Culver Road, Suite 100                                    HELLER & REIDY LLP
Rochester, New York 14620                                     1800 Bausch & Lomb Place
Telephone:   (585) 232-5300                                   Rochester, New York 14604
Facsimile:   (585) 238-9012                                   Telephone:     (585) 454-0714
                                                              Facsimile:     (585) 231-1912
Attorneys for Saetec, Inc.

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
_________________________________________

In re:
                                                              Chapter 11
WINDSTREAM FINANCE CORP., et al.,                             Case No. 19-22397 (RDD)

                                                              (Formerly Jointly administered under
                                                              Case No. 19-22312 (RDD))
                        Reorganized Debtors.
_________________________________________

SAETEC, INC.,

                                      Plaintiff,              Adversary Proc. No.
                                                              21-07008 (RDD)
               vs.

PAETEC COMMUNICATIONS, INC. AND
WINDSTREAM COMMUNICATIONS, INC.,

                              Defendants.
_______________________________________


 SAETEC, INC.’S LIMITED OPPOSITION TO REORGANIZED DEBTORS’ MOTION
 FOR ENTRY OF AN ORDER EXTENDING THE CLAIMS OBJECTION DEADLINE


         1.    Saetec, Inc. opposes the Reorganized Debtors’ motion to extend the claims

objection deadline to the limited extent that the Debtors intend to use that extension as grounds for

once again amending their Live Pleadings in the parties’ active adversary proceeding. Prior to




                                                   1
19-22312-rdd     Doc 2866      Filed 04/07/21 Entered 04/07/21 13:59:14            Main Document
                                           Pg 2 of 5



filing this opposition, Saetec sought a stipulation from the Debtors that they would not base further

amendment attempts on such an extension. Without explanation, the Debtors refused to agree.

       2.      The dispute underlying the adversary proceeding has been pending since 2013. The

Debtors have thus had more than 7 years to amend their pleadings, and indeed, just did so pursuant

to the parties’ scheduling order permitting them to move to amend to add affirmative defenses for

offset, which motion was granted by the Court by order dated March 29, 2021 [AP Dkt. No. 32]. 1

But, the stipulated scheduling order to which the parties are bound in the adversary proceeding,

does not contemplate further amendment of the Live Pleadings. It would be unfair after all the time

that has elapsed in the dispute between the parties – and contrary to the provisions of Fed. R. Civ.

P. 16 – to give the Debtors carte blanche to amend their pleadings at any time, and for any reason,

for the next six months. Saetec therefore seeks an order that any extension of the claims objection

deadline granted to the Debtors does not authorize amendment of the Live Pleadings in the active

adversary proceeding.


                                           Background

       3.      On January 26, 2021, the Court issued an order converting an underlying State

Court breach of contract action filed by Saetec against the Debtors in 2013 into an adversary

proceeding in this Court (the “Adversary Proceeding”). [Dkt. No. 30, ¶ 1]. That Stipulated

Scheduling and Pre-Trial Order (“Scheduling Order”) further set forth the schedule for the case

and specifically states that the parties “agreed to this [Scheduling] Order and to use the following

procedures, dates, and deadlines to resolve” Saetec’s claims. [Id.; AP Dkt. No. 1-15].



1
  References to “AP Dkt. No.” refer to the documents filed on the CM/ECF system for the
Adversary Proceeding at docket number 21-AP-07008. Similarly, references to “Dkt. No.” refer
to the documents filed on the CM/ECF system for the Chapter 11 Bankruptcy proceeding at docket
number 19-22397.
                                                 2
19-22312-rdd     Doc 2866     Filed 04/07/21 Entered 04/07/21 13:59:14            Main Document
                                          Pg 3 of 5



       4.      The Scheduling Order permitted the Debtors (referred to in the Scheduling Order

as the “Windstream Defendants”) to move to amend their Live Pleadings to assert two additional

offset affirmative defenses by February 15, 2021. [AP Dkt. No. 1-15, ¶ 4]. The Scheduling Order

contains no other provision permitting amendment of the pleadings (by either party). [Id.].

       5.      Pursuant to the Scheduling Order, the Windstream Defendants moved on February

15, 2021 to amend their answer to assert the offset affirmative defenses. They argued that their

motion should be granted simply because the claims objection deadline did not expire until March

20, 2021, and therefore, they were not required to meet the obligations to amend imposed by Fed.

R. Civ. P. 15. [AP Dkt. No. 5, p. 17]. In granting the motion, the Court did not entertain the

Windstream Defendants’ argument that the unexpired claims objection deadline applied to justify

amendment. Instead, the Court held the parties to the provisions of the Scheduling Order and

considered the motion under Fed. R. Civ. P. 15.

       6.      Upon the filing by the Debtors of the instant motion, Saetec anticipated that the

Windstream Defendants would try to use the extension of the claims objection deadline as grounds

to once again attempt to amend their answer. By letter dated March 29, 2021, Saetec requested

the Windstream Defendants stipulate that they would not use the adjourned claims objection

deadline as a predicate to further amend or supplement their Live Pleadings in the Adversary

Proceeding. [Ward Decl., Ex. A]. Without explanation, the Windstream Defendants refused to

enter into such a stipulation. [Ward Decl., Ex. B].

                                            Argument

       7.      As noted by the Reorganized Debtors, the Supreme Court has stated that the

analysis of a motion brought under Bankruptcy Rule 9006 to extend the claims objection deadline

is “at bottom an equitable one, taking account of all relevant circumstances.” [Dkt. No. 78, ¶ 12];



                                                  3
19-22312-rdd     Doc 2866     Filed 04/07/21 Entered 04/07/21 13:59:14             Main Document
                                          Pg 4 of 5



Pioneer Inv. Serv. Co. v. Brunswick Assocs. Ltd. P’ship, 507 U.S. 380, 395 (1993). These

circumstances include the potential impact on judicial proceedings. [Id.].

       8.      Here, Saetec has pursued its breach of contract action against the Windstream

Defendants, which forms the basis of the Adversary Proceeding, since October 2013. [AP Dkt.

No. 1-16]. Defendants therefore have had more than seven years to amend or augment their

pleadings during that period. In recognition of this, the Scheduling Order in the Adversary

Proceeding permitted the Windstream Defendants to move (by February 15, 2021) to amend to

add offset affirmative defenses – defenses they had raised toward the end of discovery in the State

Court proceeding. [AP Dkt. No. 1-15, ¶ 4]. But, the Scheduling Order does not contemplate, and

indeed does not permit, any other amendment. [Id.]. Therefore, any party to the Adversary

Proceeding that seeks to amend its pleadings should have to move to amend the Scheduling Order

and comply with the requirements of Fed. R. Civ. P. 16. In other words, the Debtors’ request to

extend the claims objection deadline should be interpreted as seeking only the right to assert

omnibus objections to claims not previously objected to, and not to modify its objection to Saetec’s

claim, which already has been converted into the Adversary Proceeding.

       9.      To this point, Federal Rule of Bankruptcy Procedure 7016 specifically incorporates

and applies Fed. R. Civ. P. 16 to adversary proceedings. Under Fed. R. Civ. P. 16, a schedule, such

as the Scheduling Order here, may be modified only for good cause. See Ocampo v. 455 Hospitality

LLC, 2020 US Dist LEXIS 245609, at *5 (S.D.N.Y. Feb. 19, 2020) (good cause requires that

movant demonstrate they could not have met the applicable deadline despite their diligence).

       10.     The Windstream Defendants’ refusal to stipulate that they will not use the extension

of the claims objection deadline as grounds to further amend or supplement the Live Pleadings

strongly suggests that they intend to use the extended deadline to circumvent the Scheduling Order,



                                                 4
19-22312-rdd    Doc 2866      Filed 04/07/21 Entered 04/07/21 13:59:14           Main Document
                                          Pg 5 of 5



their obligations under Fed. R. Civ. P. 16, and potentially delay resolution of the Adversary

Proceeding.

       11.     Given the time that has elapsed since the underlying State Court action first was

commenced, and the fact that the Scheduling Order does not allow for further amendment of the

pleadings, it would be inherently inequitable to permit the Windstream Defendants to use an

extension of the claims objection deadline to avoid the Scheduling Order and Fed. R. Civ. P. 16.

See Pioneer Inv. Serv. Co., 507 U.S. at 395. Accordingly, Saetec respectfully requests the Court

to order that any extension of the claims objection deadline does not permit amendment of the Live

Pleadings in the Adversary Proceeding.



 Dated: April 7, 2021                            WARD GREENBERG HELLER & REIDY LLP

                                                 By:    s/ Eric J. Ward
                                                       Eric J. Ward
                                                       Michael J. Adams

                                                 1800 Bausch & Lomb Place
                                                 Rochester, New York 14604
                                                 Telephone: (585) 454-0700
                                                 eward@wardgreenberg.com
                                                 madams@wardgreenberg.com

                                                 BOYLAN CODE LLP
                                                 Devin Lawton Palmer, Esq.
                                                 145 Culver Road, Suite 100
                                                 Rochester, New York 14620
                                                 Telephone: (585) 232-5300
                                                 Facsimile: (585) 238-9012
                                                 dpalmer@boylancode.com

                                                 Attorneys for Saetec, Inc.




                                                5
